THEATTORNJZYGENEICAL
                    OFTEXAS
                          AURTIN.      Txx~s          78711



                               April    26,    1974



The Honorable William       T. Moore          Opinion   No.   H-   286
Chairman, State Affairs     Committee
Texas State Senate                        ke:         May press accompany    candidates
Capitol Building                                      on campaign travels with trans-
Austin, Texas                                         portation provided by the candi-
                                                      date ?
Dear Senator    Moore:

      On behalf of the Senate Committee   on State Affairs, you have requested
our opinion as to whether members   of the press may accompany a candidate
on his campaign travels using modes of transportation     provided by the can-
didate or a political committee.

       The Campaign Reporting and Disclosure    Act of 1973(Acts 1973,63rd
Leg.,   ch. 423, p. 1103) amended Article 14.03 of the Election Code,V.T.CS,
so that it now reads:

                     “No candidate,, political committee,     campaign
               manager or assistant    campaign manager shall himself
               or by any other person,    directly or indirectly, make
               or authorize any other person to make any campaign
               expenditure except for the following purposes only, to
               wit:

                      “(a) For the traveling expenses of the candidate,
               campaign manager,     or assistant campaign managers,
               or of a secretary  for such candidate.

                     “(b) The payment of fees or charges             for placing
               the name of the candidate upon the ballot,            and for holding
               and making returns of the election.




                                        p. 1332
The Honorable    William     T.   Moore,      page 2 (H-286)




                   “(c) The hire of clerks and stenographers               and
            the cost of clerical and stenographic  work.

                      “(d) Telegraph and telephone         tolls,   postage,
            freight     and express charges.

                      “(e) Printing   and stationery.

                  “(0 Procuring    and formulating  lists of voters,
            making canvasses    of voters,  and employing watchers.

                      “(g) Office   rent.

                      ‘l(h) Newspaper       and other advertising     and pub-
            licity.

                  “(i) Advertising  and holding          political meetings,
            demonstrations,    and conventions,          and payment of
            speakers and musicians     therefor.

                   ‘l(j) Employing as counsel attorneys licensed in
            this State and expenses of election contests and recounts.

                   “(k) For the traveling expenses and salaries   of
            all necessary   campaign staff in the lawful execution of
            their duties.

                    “Any campaign expenditure by any candidate o.r
            political committee,    campaign manager or assistant
            campaign manager,      except for the above purposes is
            expressly   prohibited and declared to be unlawful. ”

      Most of the expenditures   authorized by Article 14.03 have been autho-
rized since enactment of the first statute regulating the expenditure of cam-
paign funds (Acts 1919, 36th Leg.,   ch. 88, p. 139. formerly,  Article  3170,
Vernon’s  Texas Civil Statutes).   In 1919, the Act authorized expenditures:




                                            p. 1333
The Honorable   William     T.   Moore,     page 3 (H-286)




                  “1. For the traveling expenses of the candidate,
            or of his campaign manager or assistant     campaign
            manager as defined by this Act or of a secretary     for
            such candidate.

                   “2. The payment of fees or charges for placing
            the name of the candidate upon the primary ballot, and
            for holding and making returns of the election.

                   “3. The hire of clerks and stenographers and the
            cost of clerical and stenographic work and of addressing,
            preparing and .mailing campaign literature.

                  “4. Telegraph and telephone               toUs,        postage,   freight,
            and express charges.

                   “5.    Printing   and stationery.

                   “6.,Procuring          and formulating        lists    of voters.

                   “7.    Headquarters       of [sic]   office    rent.

                   “8.    Newspaper       and other advertising            and publicity.

                   “9. Renting of halls or providing palaces for public
            meetings and all expenses   of advertising and other expenses
            usually incident to holding such meetings.

        The Election Code, as adopted in 1951 (Acts 1951, 52nd Lg.,       ch. 492,
p. 1097). repeated basically   the same nine types of expenditures    with some
relatively   unimportant changes and added a subparagraph     (j) authorizing   the
employment     of attorneys as counsel and the paying of the expenses    of election
contests   (p. 1189).

      There was no other amendment until the Act of 1973 which we have
quoted earlier adding the traveling expenses and salaries of all necessary
campaign staff.




                                          p. 1334
The Honorable       William   T.   Moore,    page 4 (H-286)




       Of all of the provisions,    the one, if any, which would authorize a
candidate to expend his funds to furnish transportation       to members  of the
press would be subparagraph        (h) “Newspaper   and other advertising and
publicity. ” This particular     provision has never been the subject of
reported litigation and we find no prior opinions of this office construing
it.

        The question which we must answer is whether an expenditure for
publicity would include an expenditure to furnish transportation for mem-
bers of the press to accompany   the candidate.

         One of the definitions of “publicity”  is:  “the dissemination  of infor-
mation    or promotional    material especially   by the press and other mass
media.    ”   (Webster’s   Third International        6lctionary)

       Were a court to construe this language it would be charged by the
Code Construction Act (Article 5429b-2    of Vernon’s   Texas Civil Statutes)
to give to the word “publicity” its common usage.     If paying for the trans-
portation of newsmen is a means of securing publicity,     and we think it is,
then we cannot say that it is an unreasonable   one.

       We are of the opinion, therefore,   that for members    of the press to
accompany   the candidate on his campaign travels by plane, automobile,
train or other mode of transportation    provided by the candidate or politi-
cal subcommittee   may be a legitimate   expenditure of campaign funds for
publicity. ~This answer makes it unnecessary      for us to answer your second
question which was predicated upon a negative answer to the first.

                                            SUMMARY
                        It is a legitimate  expenditure of campaign’ funds for
                I’publicity ” to furnish transportation   to members   of the
                press to accompany       a candidate on his campaign travels.

                                             Very   truly yours,




                                    c/      Attorney     General    of Texas




                                            p. 1335
The Honorable   William   T. Moore,   page 5(H-286)




DAVID M. KENDALL,         Chairman
Opinion Committee




                                 p. 1336